Case 1:15-cv-07433-LAP Document 1198-27 Filed 01/27/21 Page 1 of 6




                    EXHIBIT U
Case 1:15-cv-07433-LAP Document 1198-27 Filed 01/27/21 Page 2 of 6




                                 GIUFFRE

                                      VS.

                                MAXWELL
                                   Deposition


                            STEVEN W OLSON

                                   05/26/2016



    _______________________________________________________________________




          Agren Blando Court Reporting & Video, Inc.
                           216 16th Street, Suite 600
                           Denver Colorado, 80202
                                303-296-0017
                                 Agren Blando
                      Case 1:15-cv-07433-LAP  Court Reporting
                                             Document 1198-27 &  Video,
                                                              Filed     Inc. Page 3 of 6
                                                                    01/27/21
                                                                 Page 1                                                                Page 3
              IN THE UNITED STATES DISTRICT COURT                          1                    INDEX OF EXHIBITS
                  SOUTHERN DISTRICT OF NEW YORK                            2
                                                                                                                   INITIAL
     Civil Action No. 15-cv-07433-RWS                                      3   DESCRIPTION                               REFERENCE
     __________________________________________________
                                                                           4
     CONFIDENTIAL DEPOSITION OF DR. STEVEN W. OLSON                            Exhibit 1 Authorization for the Release             7
     May 26, 2016                                                          5            and Disclosure of Protected
     __________________________________________________                                 Health Information and Medical
                                                                           6            Records
     VIRGINIA L. GIUFFRE,
                                                                           7   Exhibit 2 Subpoena to Produce Documents,                     7
     Plaintiff,                                                                         Information, or Objects or to
                                                                           8            Permit Inspection of Premises in
     v.                                                                                 a Civil Action
                                                                           9
     GHISLAINE MAXWELL,                                                        Exhibit 3 Subpoena to Testify at a                  8
                                                                          10            Deposition in a Civil Action
     Defendant.
     __________________________________________________                   11   Exhibit 4 Document titled Centura Health                40
                                                                                        Physician Group Patient
     APPEARANCES:                                                         12            Information
          S.J. QUINNEY COLLEGE OF LAW, UNIVERSITY OF UTAH                 13   Exhibit 5       Visit note for Dr. Olson       43
             By Paul G. Cassell, Esq.
               383 S. University Street                                   14   Exhibit 6 Document titled Patient Health            100
               Salt Lake City, UT 84112                                                 Summary, The Entrance Medical
               Phone: 801.585.5202                                        15            Centre
               Cassellp@law.utah.edu
               Appearing on behalf of the                                 16   Exhibit 7 Document titled Patient Health            105
               Plaintiff                                                                Summary from Central Coast
                                                                          17            Family Medicine
          HADDON, MORGAN AND FORMAN, P.C.
            By Laura A. Menninger, Esq.                                   18
              150 East 10th Avenue
              Denver, CO 80203                                            19
              Phone: 303.831.7364
              lmenninger@hmflaw.com                                       20
              Appearing on behalf of the
              Defendant                                                   21
                                                                          22
                                                                          23
                                                                          24
                                                                          25

                                                                 Page 2                                                                Page 4
 1                  Pursuant to Subpoena, Notice and the                   1                    *******
 2        Federal Rules of Civil Procedure, the DEPOSITION OF              2                   PROCEEDINGS
 3        DR. STEVEN W. OLSON, called by Defendant, was taken              3             (Exhibits 1 through 3 marked.)
 4        on Thursday, May 26, 2016, commencing at 8:54 a.m.,              4                     EXAMINATION
 5        at 150 East 10th Avenue, Denver, Colorado, before                5   BY MS. MENNINGER:
 6        Kelly A. Mackereth, Certified Shorthand Reporter,                6      Q      All right. Good morning.
 7        Registered Professional Reporter, Certified Realtime             7      A      Hi.
 8        Reporter and Notary Public within Colorado.                      8      Q      As we mentioned off the record, my name is
 9                                                                         9   Laura Menninger --
                         *******
10                        INDEX                                           10      A      Um-hum.
11                                                                        11      Q      -- and I represent the defendant,
          EXAMINATION                           PAGE
12                                                                        12   Ghislaine Maxwell, in this litigation.
          MS.   MENNINGER                          4
13        MR.   CASSELL                         109                       13             MR. CASSELL: This is Paul Cassell. I
          MS.   MENNINGER                         127
14        MR.   CASSELL                         136                       14   represent Virginia Giuffre, the plaintiff in this
15                                                                        15   action.
          PRODUCTION REQUEST(S):
16                                                                        16      Q      (BY MS. MENNINGER) Dr. Olson, have you
                                           44
17                                                                        17   been deposed previous to today?
18                                                                        18      A      No.
19                                                                        19      Q      Okay. So just a couple ground rules for
20                                                                        20   purposes of the deposition, if I could ask you not to
21                                                                        21   read any documents --
22                                                                        22      A      All right.
23                                                                        23      Q      -- unless we talk about that on the
24                                                                        24   record.
25                                                                        25      A      All right.

                                                        STEVEN W OLSON 5/26/2016                                                        1 (1 - 4)
                            Agren Blando
                 Case 1:15-cv-07433-LAP  Court Reporting
                                        Document 1198-27 &  Video,
                                                         Filed     Inc. Page 4 of 6
                                                               01/27/21
                                                           Page 77                     Page 79



 3      A       Correct.
 4      Q       It may have not shown anything in the past
 5   year, correct?
 6




13      A       Correct, that's what it's showing,
14   correct.
15      Q       Other than that, you don't know what it
16   said?
17      A       I don't remember, no.
18      Q       Do you know whether Ms. Giuffre had lived
19   in Colorado very long?
20      A       I don't know.
21      Q       Do you know that Ms. Giuffre had actually
22   moved from Florida a few months earlier?
23      A       I think she might have mentioned that,
24   actually. That sounds familiar. I do remember her
25   saying that she had moved at some point recently, but

                                                           Page 78                     Page 80
 1   I don't remember. I can't say that for certain.
 2      Q       Did you --
 3      A       Right, so I couldn't check with Florida.
 4   So --
 5




                                                      STEVEN W OLSON 5/26/2016        20 (77 - 80)
           Agren Blando
Case 1:15-cv-07433-LAP  Court Reporting
                       Document 1198-27 &  Video,
                                        Filed     Inc. Page 5 of 6
                                              01/27/21
                        Page 101                                     Page 103




                        Page 102                                     Page 104




                     STEVEN W OLSON 5/26/2016                    26 (101 - 104)
           Agren Blando
Case 1:15-cv-07433-LAP  Court Reporting
                       Document 1198-27 &  Video,
                                        Filed     Inc. Page 6 of 6
                                              01/27/21
                        Page 105                                     Page 107




                        Page 106                                     Page 108




                     STEVEN W OLSON 5/26/2016                    27 (105 - 108)
